Citation Nr: 1038843	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  07-02 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

Entitlement to service connection for dental trauma to tooth 
number 9, for VA treatment purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran served on active duty from January 1990 to January 
1994.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a May 2005 rating decision in which the RO denied service 
connection for a dental condition due to trauma.  In January 
2006, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in December 2006, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in January 2007.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The competent evidence of record demonstrates that the 
Veteran incurred trauma to tooth number 9 and underwent root 
canal therapy of that tooth during service.


CONCLUSION OF LAW

The criteria for service connection for dental trauma to tooth 
number 9, for VA treatment purposes, are met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.381, 17.161 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Given the favorable disposition of the claim for service 
connection for trauma to tooth number 9, for VA treatment 
purposes, the Board finds that all notification and development 
actions needed to fairly adjudicate the claim have been 
accomplished.


II.  Analysis

The United States States Court of Appeals for Veterans Claims 
(Court) has specifically held that a claim for service connection 
for a dental disorder is also a claim for VA outpatient dental 
treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  However, 
in this case, the Veteran has made it clear that what he seeks is 
treatment for tooth number 9.  This was noted in his written 
statements dated in February 2005 and January 2007.  As such, the 
Board will confine this decision to the issue as set forth above.

Pertinent regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. § 
3.381(a).  Service connection may be granted for a dental 
condition of each tooth and periodontal tissue shown by the 
evidence to have been incurred in or aggravated by service.  When 
applicable, a determination will be made as to whether it is due 
to a combat wound or other service trauma, or whether the Veteran 
was interned as a prisoner of war (POW).  38 C.F.R. § 3.381(b).  
The significance of finding a dental condition is due to service 
trauma is that a veteran will be eligible for VA dental treatment 
for the condition, without the usual restrictions of timely 
application and one-time treatment.  38 C.F.R. § 17.161(c).

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 3rd 
molars, unless disease or pathology of the tooth developed after 
180 days or more of active service, or was due to combat or in-
service trauma; (4) impacted or malposed teeth, and other 
developmental defects, unless disease or pathology of these teeth 
developed after 180 days or more of active service.  Teeth 
extracted because of chronic periodontal disease will be service-
connected only if they were extracted after 180 days or more of 
active service.  38 C.F.R. § 3.381(e).

With respect to dental conditions noted at entry and treated 
during service, 38 C.F.R. § 3.381(d) sets forth principles for 
determining whether a grant of service connection for treatment 
purposes is warranted.

The Veteran's service treatment records have been reviewed.  It 
is not clear from the records whether an initial dental 
examination was conducted upon the Veteran's entry into service.  
The Veteran's March 1989 entrance examination report shows that 
his dental condition was acceptable.  No notations were made on 
the tooth chart.  As such, it appears that the Veteran's teeth 
were normal at entry, and the Board, without other information, 
will presume this to be the case.

The Veteran's dental treatment records show that, in May 1991, 
the Veteran presented with trauma to tooth number 9.  There was a 
small laceration between teeth numbers 8 and 9, and tooth number 
9 was mobile.  There was no evidence of fracture.  The Veteran 
was instructed to return for follow-up in three weeks, and it was 
noted that tooth number 9 may need root canal therapy.  A 
notation on the records appears to show that the Veteran 
underwent endodontic consult and orthodontic surgery in June 
1991.

March 1993 service treatment entries show that the Veteran 
underwent endodontic re-evaluation for tooth number 9, and 
bleaching was completed.  A chart that shows the restorations and 
treatment completed during service includes a marking indicating 
that treatment was performed on tooth number 9.

November 2000 VA outpatient records show that the Veteran 
complained of discomfort and discoloration to his left upper 
incisor.  The dentist indicated that there was no mobility, 
sensitivity, pain, or swelling of tooth number 9, but the crown 
was darkening.

The Veteran stated in February 2005 that, while in service, he 
was hit, and one of his teeth was knocked out.  He eventually 
underwent a root canal.  He currently had problems with this area 
and needed treatment.

Here, the Board has found that the Veteran's tooth number 9 was 
normal upon entry.  Furthermore, the Board finds that the 
evidence is at least in equipoise as to whether tooth number 9 
was filled after 180 days of active service.  While there is no 
specific entry in the dental treatment records showing that a 
root canal was completed, there is evidence that such was a 
planned procedure, and the marking on the dental chart indicates 
that treatment, including a filling, was performed on tooth 
number 9 during service.  Furthermore, the Veteran has stated 
that he underwent a root canal within a few weeks of his in-
service trauma, and the Board finds that his statement is 
corroborated by the evidence of record and is credible.  As such, 
the Veteran's tooth number 9 qualifies as a treatable condition 
under 38 C.F.R. § 3.381.

Furthermore, the Board finds that the evidence is at least evenly 
balanced as to whether the Veteran incurred trauma in service 
that led to his dental disability of tooth number 9.  The Veteran 
described trauma to his tooth, and the service dental records 
corroborate the Veteran's statements.  Under such conditions, the 
Veteran's service-connected treatment of tooth number 9 falls 
under Class II(a) treatment, for those dental conditions that 
resulted from service trauma.  As such, the Veteran is entitled 
to any treatment indicated as reasonably necessary for the 
correction of his condition.  38 C.F.R. § 17.161(c).

Given the totality of the evidence, to particularly include the 
service treatment records and the Veteran's credible statements, 
and resolving all reasonable doubt in the Veteran's favor (see 38 
U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, and Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990)), the Board finds that the criteria 
for service connection for dental trauma to tooth number 9, for 
VA treatment purposes, are met.


ORDER

Service connection for dental trauma to tooth number 9, for Class 
II(a) treatment purposes, is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


